Citation Nr: 1241915	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include secondary to service-connected disabilities.

2.  What evaluation is warranted for sleep apnea since January 9, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2009, the Veteran testified during a hearing before a Decision Review Officer at the RO.  In January 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In September 2010, the Board remanded the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; and for sleep apnea, for additional development.  In October 2011, the Appeals Management Center granted service connection for sleep apnea.  As this represents a full grant of the matter previously on appeal, it is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action is warranted.

In September 2010, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder for an examination and opinion as to the etiology of any diagnosed acquired psychiatric disorder.  The Board noted that there were conflicting medical opinions as to the diagnosis and etiology of the Veteran's psychiatric disorder.  The Board instructed that the examiner review the entire claims file and examine the Veteran to provide an opinion as to whether it is at least as likely as not that the Veteran has PTSD or any other acquired psychiatric disorder due to service.  

The record reflects that the Veteran was afforded a VA examination in December 2010.  The examination report reflects that while the Veteran initially reported for examination, but had another appointment and left early.  Hence, the Veteran was not actually examined.  In addition, the examiner noted that he did not have the Veteran's claims file available for review.  The examiner indicated that he had previously reviewed the claims file at the time of the September 2006 VA examination.  The claims file, however, contains additional evidence since the September 2006 examination, including the Veteran's Board hearing testimony, statements from the Veteran's wife and a fellow soldier who served with him in Somalia, pictures from the Veteran's service in Somalia, and additional treatment records.  

Given that the December 2010 opinion was not fully responsive to the remand request, an additional opinion is needed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand). 

Moreover, private treatment records dated in October 2008 reflect that the Veteran was depressed and had lost pleasure in activities because of his general health condition.  The record reflects that the Veteran is service-connected for a number of disabilities including disability of the lumbar spine, right and left knees, right and left feet, tinnitus, hearing loss, allergic rhinitis, hemorrhoids, dysplasia of the left superior lateral orbit, and sleep apnea.  As such, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder on a secondary basis has been raised.  Accordingly, the Veteran should be afforded a VA examination that also addresses a secondary service connection theory of entitlement. 

In regard to the question what evaluation is warranted for sleep apnea since January 9, 2008, if a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In this case, in an October 2011 rating decision the Veteran was granted service connection for sleep apnea effective January 9, 2008.  In December 2011, the Veteran filed a notice of disagreement to the staged ratings assigned in that rating decision.  Hence, a statement of the case must be issued addressing what evaluation is warranted for posttraumatic stress disorder since January 9, 2008.  Id.  Should the Veteran choose to appeal the issue to the Board, he is hereby notified that he has 60 days from the date that the agency of original jurisdiction mails a statement of the case to perfect a timely appeal.  38 CFR § 20.302(b) (2012).  If the Veteran fails to file a timely substantive appeal this issue cannot be adjudicated by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and request that he identify any health care provider who has treated any acquired psychiatric disorder since he filed his May 2006 claim.  Thereafter, the RO must take appropriate action to secure any identified records which have yet to be added to the claims folder, to particularly include all pertinent records from the Temple, Texas VA Medical Center.  If the RO cannot locate any records that have not been previously added to the claims file it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC must schedule the Veteran for a VA examination with a psychiatrist who has not previously examined the appellant.  The claims file, a complete copy of this REMAND, and access to Virtual VA must be made available to the examiner designated to examine the Veteran.  The report of examination should include discussion of the appellant's documented psychiatric history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following the examination the examiner must list all diagnosed psychiatric disabilities, and indicate whether the Veteran meets the criteria for a diagnosis of PTSD.  Then, the physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed acquired psychiatric disorder is related to the Veteran's active service.  If not, the examiner must then opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any service-connected disability or combination of disabilities-to include lumbar spine, knee and foot disorders; hearing loss; tinnitus; and sleep apnea-caused or aggravates any current acquired psychiatric disorder.

A complete rationale for all opinions expressed must be provided.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  

5.  After undertaking any development deemed essential in addition to that specified above, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and to include secondary to service-connected disabilities.  If the claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his representative.  The parties must be given an opportunity to respond.  The case should then be returned to the Board for appellate review.

6.  The RO must issue a statement of the case on the question what evaluation is warranted for sleep apnea since January 9, 2008.  The Veteran is advised that the Board may exercise appellate jurisdiction over this issue only if he files a timely substantive appeal. 


The appellant has the right to submit additional evidence and argument on the  matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


